Citation Nr: 1617632	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for atypical chest pain.

3.  Entitlement to service connection for a lung granuloma, claimed as scars in the lung.

4.  Entitlement to service connection for multiple chemical sensitivity.

5.  Entitlement to service connection for a right shoulder disability.

(The Veteran's clothing allowance claim is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Over the course of the appeal, evidentiary development has revealed multiple diagnoses for eye disabilities.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal more broadly as service connection for an eye disability.  

In a June 2015 supplemental statement of the case, the RO reopened the previously denied claim of service connection for an eye disability and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO, and has therefore recharacterized the issue accordingly.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

At that time, the RO also granted service connection for several other disabilities that had been on appeal.  In light of that action, the five claims remaining on appeal are listed on the title page.

The Veteran requested a hearing before the Board in September 2010.  However, the Veteran cancelled that request in December 2012 and October 2013 correspondences.  

The claim to reopen is addressed in the decision.  The remaining claims are addressed in the remand section.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied service connection for refractive error on the basis that the Veteran did not have a disability which permitted service connection; the Veteran did not appeal that decision or submit material evidence within the year following January 1998 notification of that decision.

2.  Evidence associated with the claims file since the January 1998 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an eye disability.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision that denied service connection for refractive error, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for an eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
	
If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for refractive error was denied in a January 1998 RO rating decision.  At the time of the prior rating decision for refractive error the record included the Veteran's service treatment records.  The evidence was reviewed and service connection for refractive error was denied based on the fact that the Veteran's eye disability was considered a congenital or developmental defect and was not found to be aggravated beyond its normal progression, nor was there a superimposed disability.

The Veteran did not appeal the January 1998 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Evidence associated with the claims file since the RO's January 1998 denial include additional treatment records, additional statements in support of the Veteran's claim to include new theories regarding his eye disabilities, a treatise discussing the potential relationship between ocular disease and traumatic brain injuries, and July 2014 and January 2015 VA examination reports which discuss whether there is a relationship between the Veteran's eye and vision complaints, and his service.

When considered with previous evidence of record, the Board finds the evidence added to the record since the January 1998 rating decision raise a reasonable possibility of substantiating the claim for service connection for a vision disability.  Specifically, the new evidence speaks to whether the Veteran's eye disability may be related to a service-connected disability, or whether the Veteran had a superimposed disability upon his congenital defect.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for an eye disability is addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of service connection for an eye disability has been reopened and, to this extent only, the appeal is granted.


REMAND

Initially, the Veteran was afforded a VA eye examination in July 2014 in which the VA examiner noted that beyond a refractive error the Veteran had no vision or eye impairment which was due to an old traumatic brain injury.  The examiner noted that here were no objective ocular reasons for the Veteran's eye symptoms.  

In so stating, however, while the examiner noted a September 2012 diagnosis of dry eye, she failed to address medical articles submitted by the Veteran to include an article submitted in January 2013 which discussed dry eye as it was related to traumatic brain injury.  Additionally, while the VA examination was considered again in a January 2015 examination report, the etiology of the Veteran's dry eye diagnosis was not discussed.  A new VA examination is warranted in order to ensure that the totality of the evidence is considered in rendering an opinion as to whether the Veteran has an eye disability which is related to service or to a service-connected disability.  

Turning to the Veteran's respiratory claims, the Veteran contends that he has a disability manifested by a lung granuloma and lung scarring which is due to service.  Presently, the claims file includes a December 2008 VA examination in which the examiner found that a nodule in the Veteran's left lung was not secondary to an in-service finding of exposure to tuberculosis and a July 2014 VA examiner's finding that though the scar in the left lung was incurred in service but was not a disabling condition.  In a January 2015 VA examination, the examiner concluded that bronchial asthma was related to service and that granuloma was caused by exposure to tuberculosis but the examiner did not opine as to whether a lung granuloma was a disabling condition.  Thereafter, a new VA examiner was asked to review the claims file to reconcile these findings.  In a June 2015 report, a VA examiner stated that he was in agreement with the findings of the July 2014 VA examiner and disagreed with the findings of the January 2015 VA examination report.  As no rationale was provided, further opinion evidence is necessary.  

Turning to the issue of chemical sensitivity, the claims file indicates sensitivity to paint fumes in service, however, service treatment records indicate that this allergy was related to a diagnosis of sinusitis, a disability which the Veteran is in receipt of service connection.  More recently, however, the Veteran's VA treatment records indicate that the Veteran has chronic rhinitis which was caused by paint exposure.  Presently, it is unclear whether two distinct disabilities, i.e. sinusitis and rhinitis, exist, and whether, if so, rhinitis is due to service.  The Veteran must be afforded a new respiratory examination in order to determine whether the Veteran has a disabling condition manifested by a pulmonary nodule and lung scarring which is related to service and whether rhinitis symptoms are separate from sinusitis symptoms and, if so, related to the Veteran's active duty service.  

In regards to the chest pain claim, service treatment records include an August 1984 treatment note demonstrating that the Veteran had chest pain which was reported as chest wall pain with a presumed muscular etiology.  A June 1995 treatment record notes that the Veteran complained of chest pain for six days and was diagnosed with gastrointestinal reflux.  In an October 1996 treatment record, it was noted that the Veteran had chest pain as well as gastroesophageal reflux disorder (GERD).  

The Veteran reported chest pain in August 1996.  The Veteran's chest pain was found to have a gastrointestinal (GI) etiology.  It was noted that the Veteran's symptoms were completely relieved with a GI cocktail of medication.  In a June 1996 treatment record, the Veteran reported that he ran out of acid medication and experienced GERD symptoms.  Chest pain is shown to have reoccurred in October 1996 when it was noted that it could be vasovagal reaction or arrhythmia.  A December 1996 treatment record noted a history of chest pain for six months.  It was noted that the Veteran was treated with Mylanta and Zantac.  A January 1997 chest x-ray was negative.  The Veteran's July 1997 report of medical examination for retirement reported normal lungs and chest.  GERD was noted.

Post-service treatment records include a September 2003 VA treatment note which reported that the Veteran complained of atypical chest pain on the left side of his chest which was worse with movement.  A consultation note indicated that the Veteran had heavy exercise the day prior and that the Veteran's main was musculoskeletal.  A May 2004 treatment note reported that when the Veteran incurred strenuous activities that he had chest pains.  

The Veteran was afforded a VA gastrointestinal examination in February 2005 during which the Veteran described heartburn, chest pain and reflux, he noted that in June 1995 he began experiencing problems with reflux with heartburn.  It was noted that he had had flare-ups since that time.  An April 2005 treatment record demonstrated the Veteran's complaints of chest pain, it was found to be musculoskeletal given that the pain was reproducible with musculoskeletal movement.  In a September 2007 VA cardiology examination, it was noted that the Veteran had occasional chest pains during service and was evaluated for tightness or pressure on three occasions one of which at least was related to asthma and another to gastroesophageal reflux.  

At a December 2008 VA examination, the examiner reported that that the Veteran had a total bone imaging scan in May 2005 for atypical chest pain and that mild degenerative joint disease was found.  In a June 2011 VA treatment note, it was noted that the Veteran was determined to have atypical chest pain, likely due to gunshot wound suffered years ago.  

In a July 27, 2011 correspondence, the Veteran stated that his chest pain started after he was hit in the chest by a ricochet bullet in the 1980s during shooting practice.  He stated that the bullet bounced off a stone and hit him on the chest.  He explained that the bullet was flattened and did not penetrate his chest so he never thought about the incident again.  He stated that his physicians had agreed that chest pain was due to a gunshot wound.  He believed that when the bullet hit him in the chest even though it did not break his skin, "the impact must have splintered a small piece of bone off my ribcage and lodged that piece of bone in [his] heart, in turn causing [him] to have atypical chest pains."

In light of this varying evidence as to the cause of the Veteran's reported chest pain, the Board finds that a VA examination is warranted to determine whether the Veteran has a separate and distinct disability manifested by chest pain, and if so if it is related to his military service, or whether it is part and parcel of an already service-connected disability.

Finally, in a statement received in June 2014, the Veteran is shown to attribute his right shoulder disability to injuries sustained in service and suggests that a right shoulder injury may be related to service-connected right hand and arm disabilities.  The Veteran was last afforded a VA examination of the shoulders in January 2015.  That VA examiner, and the following June 2015 VA examiner who provided an addendum opinion to those findings, failed to determine whether the Veteran's right shoulder disability was related to service or a service-connected disability, providing a medical opinion only on the Veteran's left shoulder complaints.  Thus, a new VA examination must be scheduled to determine the nature and etiology of the Veteran's right shoulder disability.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire record to include medical articles submitted by the Veteran must be reviewed by the examiner. 

The examiner is to conduct all indicated tests. 

a)  For any diagnosed refractive error, the examiner is to opine whether it at least as likely as not (i.e., 50 percent or greater probability) that the refractive error results from a superimposed injury.  

b)  For each diagnosis identified other than refractive error, the VA examiner is to provide an opinion as to 

i.  Whether it is at least as likely as not (50 percent or greater probability) that any current eye disability had an onset during his period of service or is otherwise related to his period of service.

ii.  Whether it is at least as likely as not that the Veteran's service-connected traumatic brain injury caused, or aggravated (worsened beyond the natural progression), any diagnosed eye disability and if so, the extent to which it was aggravated.

A complete rationale must accompany all opinions provided.

2.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.

Following a review of the claims file the examiner is asked to determine the following:  

a)  Whether it is at least as likely as not that a chemical sensitivity or rhinitis had an onset during his period of service or is otherwise related to his period of service.

b)  Whether it is at least as likely as not that any lung granuloma or lung scarring disability had an onset during his period of service or is otherwise related to his period of service.

The examiner is asked to specifically address whether the Veteran's service-connected sinusitis may be distinguished from more recently diagnosed rhinitis.

The examiner is additionally asked to discuss any and all physical manifestations of any lung granuloma or lung scarring found.

A complete rationale must accompany all opinions provided.

3.  Schedule the Veteran for an examination by an appropriate medical professional in regard to the chest pain claim.  The entire record must be reviewed by the examiner.  The examiner is asked to determine the following:

a)  Identify whether the Veteran has a separate and distinct disability manifested by chest pain or whether it is part and parcel of an already service-connected disability (e.g., GERD, cardiomyopathy, hypertension)

b)  Whether it is at least as likely as not that any separate disability had an onset during his period of service or is otherwise related to his period of service.

c)  Whether it is at least as likely as not that the Veteran's service-connected disabilities caused, or aggravated (worsened beyond the natural progression), any separate disability and if so, the extent to which it was aggravated.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of his right shoulder disability.  The entire record must be reviewed by the examiner.  The examiner is asked to determine the following:

a)  Whether it is at least as likely as not that any current right shoulder disability had an onset during his period of service or is otherwise related to his period of service.

b)  Whether it is at least as likely as not that the Veteran's service-connected right hand and arm disabilities caused, or aggravated (worsened beyond the natural progression), any diagnosed right shoulder disability and if so, the extent to which it was aggravated.

The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


